Case 1:19-cv-04400-JRS-MJD Document 14 Filed 09/18/20 Page 1 of 8 PageID #: 95




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

DEVON STERLING,                                       )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 1:19-cv-04400-JRS-MJD
                                                      )
DUSHAN ZATACKY Warden,                                )
                                                      )
                              Respondent.             )

                     Order Denying Petition for a Writ of Habeas Corpus
                           and Directing Entry of Final Judgment

       Indiana prison inmate Devon Sterling petitions for a writ of habeas corpus challenging a

prison disciplinary sanction imposed in disciplinary case number ISR 19-05-0099. For the reasons

explained in this Order, Mr. Sterling's habeas petition must be denied.

       A.      Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).
Case 1:19-cv-04400-JRS-MJD Document 14 Filed 09/18/20 Page 2 of 8 PageID #: 96




        B.      The Disciplinary Proceeding

        On May 9, 2019, Indiana Department of Correction (IDOC) Correctional Officer Ruiz

wrote a Report of Conduct charging Mr. Sterling with battery, a violation of the IDOC's Adult

Disciplinary Code offense A-102. The Report of Conduct states:

        On 05/08/2019 at approximately 3:45pm, I, Officer Ruiz asked Offender Sterling,
        Devon #195919 to cuff up to go inside he stated that he only wanted cuffed in the
        front. I told him that would not happen. Sterling then refused to cuff up so I walked
        to the next occupied cell and asked the next offender to cuff up, he refused. I then
        advised my fellow staff that sterling does not get cuffed from the front, he only gets
        cuffed from the back One of the Officers then opened his cuff port to persuade him
        to cuff up but Offender Sterling then grabbed the cuff port hatch and took it hostage.
        I then walked over to the cuff port quickly and Offender Sterling then pulled his
        hand in. I then closed the cuff port with my hand and turned to talk back to the other
        cells and Offender Sterling spit directly on my right cheek. Sargent Warner then
        immediately sprayed Offender Sterling to change his thought process. Yard staff
        was then called and informed of the situation. Yard staff arrived and escorted
        Offender Sterling to the shower and was read the OC Administrative warning.

Dkt. 10-1 (all errors in original).

        Mr. Sterling was notified of the charge on May 23, 2019, when he received the Screening

Report and a copy of the conduct report. Dkt. 10-3. He pled not guilty to the charge, asked for

three witness statements, requested that IDOC's Investigations and Intelligence office conduct an

investigation, and asked for DNA testing and the video surveillance recording of the incident. Id.

        A hearing was held on October 13, 2014. After considering Mr. Sterling's statement and

the staff reports, the hearing officer found Mr. Sterling guilty of disorderly conduct. The sanctions

imposed included a sixty-day earned-credit-time deprivation, a credit class demotion, and the

imposition of a suspended sanction from another disciplinary action.

        Mr. Sterling appealed to the Facility Head and the IDOC Final Reviewing Authority, but

both appeals were denied. Dkts. 10-11 & 10-12. He then brought this petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. The Warden has responded and Mr. Sterling has replied.



                                                  2
Case 1:19-cv-04400-JRS-MJD Document 14 Filed 09/18/20 Page 3 of 8 PageID #: 97




       C.      Analysis

       In his petition, Mr. Sterling presents five grounds for habeas corpus relief: (1) the denial of

two requested witnesses; (2) video evidence was not provided; (3) the disciplinary hearing officer

violated IDOC policy by not holding the hearing within seven days and then backdating records;

(4) two requested witness statements were not provided to him until the end of the disciplinary

hearing; and (5) the disciplinary hearing officer also served as the investigator of the incident.

Mr. Sterling notes that he did not present his first ground for relief in his administrative appeals

because he made an "honest mistake." Dkt. 1 at 6-7.

               1.      Procedural Default

       The Warden contends that Mr. Sterling presented only two grounds for relief during his

administrative appeals and that all other grounds are procedurally defaulted. Dkt. 10 at 7.

Specifically, the Warden contends that Mr. Sterling did not exhaust his administrative remedies

on Grounds 1, 2, and 5, and therefore these issues may not be considered by the Court. Id. at 7-8.

Mr. Sterling, in reply, does not address and therefore does not refute the Warden's contention that

Mr. Sterling has procedurally defaulted these three claims. Dkt. 13.

       In Mr. Sterling's administrative appeals, he argued that the disciplinary hearing officer did

not provide two witness statements to him until the end of the hearing, which did not allow him to

prepare his defense (Ground 4 of the instant petition), and that the disciplinary hearing officer

violated IDOC policy by not holding the hearing within the required time (Ground 3 of the instant

petition). Dkt. 10-11. The administrative appeal does not include any argument or reference to the

hearing officer's failure to provide the statements of Mr. Sterling's other two requested witnesses,

the video recording, or the hearing officer's impartiality. Id.




                                                  3
Case 1:19-cv-04400-JRS-MJD Document 14 Filed 09/18/20 Page 4 of 8 PageID #: 98




       The exhaustion requirement of 28 U.S.C. § 2254(b)(1)(A) applies to prison disciplinary

actions and the administrative appeals process even though the statute uses the word "courts." This

is because "Indiana does not provide judicial review of decisions by prison administrative bodies,

so the exhaustion requirement in 28 U.S.C. § 2254(b) is satisfied by pursuing all administrative

remedies." Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002). To meet this requirement, a habeas

corpus petitioner "must raise the issue at each and every level in the state court system[.]" Lewis

v. Sternes, 390 F.3d 1019, 1025-26 (7th Cir. 2004). The result of the exhaustion requirement means

that in Indiana, only the issues raised in a timely appeal to the Facility Head (the Warden or his

designee) and then to the IDOC Appeals Review Officer or Final Reviewing Authority may be

raised in a subsequent petition for writ of habeas corpus. See § 2254(b)(1)(A); Eads v. Hanks, 280

F.3d 728, 729 (7th Cir. 2002).

       The consequence of Grounds 1, 2, and 5 not being presented to IDOC appeal authorities

during the administrative appeals process means these issues have not been exhausted, and because

the time for pursuing an administrative appeal on these issues has passed, they are procedurally

defaulted and may not be considered by the Court. Accordingly, habeas corpus relief on

Grounds 1, 2, and 5 is denied.

               2.      Ground 3

       In his third ground for relief, Mr. Sterling argues that he was denied due process when the

disciplinary hearing officer failed to follow IDOC policies concerning the time frame in which the

disciplinary hearing should have been held. Dkt. 1 at 5. Unfortunately for Mr. Sterling, the

violation of a state law, rule, regulation, policy, or procedure does not, without more, violate

federal due process protections. Mr. Sterling has not argued, either in his petition or his reply, how

holding the hearing outside of the IDOC policy requirements prejudiced him or his defense.



                                                  4
Case 1:19-cv-04400-JRS-MJD Document 14 Filed 09/18/20 Page 5 of 8 PageID #: 99




       Relief pursuant to § 2254 is available only on the ground that a prisoner "is being held in

violation of federal law or the U.S. Constitution." Caffey v. Butler, 802 F.3d 884, 894 (7th Cir.

2015). Prison policies, regulations, or guidelines do not constitute federal law; instead, they are

"primarily designed to guide correctional officials in the administration of a prison . . . not . . . to

confer rights on inmates." Sandin v. Conner, 515 U.S. 472, 481-82 (1995). Therefore, claims based

on prison policy, such as the argument Mr. Sterling makes here, are not cognizable and do not

form a basis for habeas relief. See Keller v. Donahue, 271 F. App'x 531, 532 (7th Cir. 2008)

(rejecting challenges to a prison disciplinary proceeding because, "[i]nstead of addressing any

potential constitutional defect, all of [the petitioner's] arguments relate to alleged departures from

procedures outlined in the prison handbook that have no bearing on his right to due process");

Rivera v. Davis, 50 Fed. Appx. 779, 780 (7th Cir. 2002) ("A prison's noncompliance with its

internal regulations has no constitutional import – and nothing less warrants habeas corpus

review."); see also Estelle v. McGuire, 502 U.S. 62, 68 at n.2 (1991) ("[S]tate-law violations

provide no basis for federal habeas relief."). Accordingly, Mr. Sterling is not entitled to relief on

this basis, and Ground 3 of the petition for a writ of habeas corpus is denied.

               3.      Ground 4

       Mr. Sterling's fourth ground for relief argues that he was denied due process when the two

witness statements that he requested were not provided to him until the end of the hearing at which

time he had no opportunity to prepare his defense. Dkt. 1 at 6. He argues that IDOC policy was

violated when the statements were not provided to him before the hearing, but as discussed in the

preceding section, violations of policy do not violate federal due process protections.

       Offender Dustin A. Stafford provided a written statement about what he saw during the

incident, which in pertinent part states:



                                                   5
Case 1:19-cv-04400-JRS-MJD Document 14 Filed 09/18/20 Page 6 of 8 PageID #: 100




        If any spit got on the officer it was not intentional they were yelling face to face
        with the cage in between them and as both the officer and Sterling were yelling spit
        was coming out of (both) of their mouths. It wasn't a big wad of spit but little specs
        as they were yelling.
        At no time did offender Devon Sterling 195919 intentionally spit on the officer or
        [commit] an A-102 assault on staff.

 Dkt. 10-9 [sic].

        Offender Jacob Lamb also provided a written statement about what he saw, which states in

 pertinent part:

        Sterling turned around and started arguing about the situation he never spit on any
        officer their [sic] is the possibility that he accidentally got spit on the c/o from
        yelling but never was it intentional if it happened or malicious.

 Dkt. 10-10.

        Neither of these witness statements contain exculpatory evidence that would have changed

 the outcome of the disciplinary hearing. Both contain opinion statements – that spit that landed on

 the officer's face was not intentional. One statement acknowledges that spit landed on the officer's

 face, and the other acknowledges that spit possibly landed on the officer's face. The disciplinary

 hearing report shows that the statements were considered by the hearing officer in reaching his

 decision. Dkt. 10-6.

        Prison disciplinary proceedings afford the limited due process protections defined in Hill,

 472 U.S. at 454, and Wolff, 418 U.S. at 563-67, but otherwise generally do not provide the same

 protections or due process of a criminal prosecution. "Prison disciplinary proceedings are not part

 of a criminal prosecution, and the full panoply of rights due a defendant in such proceedings does

 not apply." Wolff, 418 U.S. at 556. "[O]ne cannot automatically apply procedural rules designed

 for free citizens in an open society, or for parolees or probationers under only limited restraints, to

 the very different situation presented by a disciplinary proceeding in a state prison." Id. at 560.




                                                   6
Case 1:19-cv-04400-JRS-MJD Document 14 Filed 09/18/20 Page 7 of 8 PageID #: 101




        Mr. Sterling did not have a federal due process right to receive non-exculpatory witness

 statements in advance of the disciplinary hearing. As just noted, the statements contained no

 exculpatory evidence that would have dictated a different result, they were considered by the

 disciplinary hearing officer, and, moreover, Mr. Sterling has not argued what he would have done

 with the statements to show the hearing officer that he was not guilty of the charged offense.

        Finally, even if the witness statements should have been provided to Mr. Sterling before

 the end of the hearing, in this case it was harmless because nothing in the statements would negate

 the evidence relied on by the hearing officer. See Jones v. Cross, 637 F.3d 841, 846-47 (7th Cir.

 2011) (citing Piggie v. Cotton, 344 F.3d 674, 678 (7th Cir. 2003) (applying harmless error analysis

 to prison disciplinary proceedings)).

        Habeas corpus relief on Ground Four is denied.

        D.      Conclusion

        "The touchstone of due process is protection of the individual against arbitrary action of

 the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles Mr. Sterling to the relief he seeks.

 Accordingly, Mr. Sterling's petition for a writ of habeas corpus is denied and the action dismissed

 with prejudice. Final judgment consistent with this Order shall now issue.

        IT IS SO ORDERED.



 Date: 9/18/2020




                                                  7
Case 1:19-cv-04400-JRS-MJD Document 14 Filed 09/18/20 Page 8 of 8 PageID #: 102




 Distribution:

 Devon Sterling
 195919
 Pendleton Correctional Facility
 Inmate Mail/Parcels
 4490 West Reformatory Road
 Pendleton, IN 46064

 Courtney Lyn Abshire
 courtney.abshire@atg.in.gov

 Frances Hale Barrow
 Indiana Attorney General
 frances.barrow@atg.in.gov




                                      8
